PER CURIAM.
*162Willie B. Scott appeals the trial court's judgment entered upon a jury verdict convicting him of three counts of statutory sodomy in the first degree, Section 566.062 RSMo (2016),1 three counts of child molestation in the first degree, Section 566.067, and two counts of statutory sodomy in the second degree, Section 566.064. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).

All further statutory references are to RSMo (2016).